F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                          July 13, 2005
                   UNITED STATES COURT OF APPEALS
                                                                      PATRICK FISHER
                                                                               Clerk
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                         No. 03-6063
 v.
                                                   (D.C. No. CIV-02-915-T)
                                                         (W.D. Okla.)
 ALFRED JEROILD WILSON,

       Defendant - Appellant.


                                      ORDER


Before EBEL, MURPHY and McCONNELL, Circuit Judges.


      Defendant Alfred Jeroild Wilson was convicted by jury of one count of

conspiracy to possess with intent to distribute cocaine base, in violation of 21

U.S.C. § 846, and two counts of possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(a)(1). Wilson was sentenced to 262 months’

imprisonment and five years’ supervised release on each of the three counts, with

terms to run concurrently. After Wilson’s convictions and sentence were affirmed

on direct appeal, see United States v. Wilson, 244 F.3d 1208, 1215 (10th Cir.

2001), Wilson filed this petition for habeas relief under 28 U.S.C. § 2255. The

district court denied that petition, and this appeal followed.
       In August 2004, this court liberally construed Wilson’s pro se pleadings to

allege a violation of Blakely v. Washington, 124 S.Ct. 2531 (2004). Wilson also

asserted several claims of ineffective trial and appellate counsel and alleged

prosecutorial misconduct. We granted Wilson a certificate of appealability

(“COA”) and placed Wilson’s pro se appeal “on suspension to give the United

States Supreme Court or our court an opportunity to clarify the application of

Blakely to the United States Sentencing Guidelines.”

       Since the grant of COA, this court has determined that “Blakely does not

apply retroactively to convictions that were already final at the time the Court

decided Blakely, June 24, 2004.” United States v. Price, 400 F.3d 844, 849 (10th

Cir. 2005). Wilson’s conviction was final on June 29, 2001, prior to the Supreme

Court deciding Blakely. See Wilson v. United States, 533 U.S. 962 (2001). Thus,

Blakely does not apply retroactively to this case.

       We have also carefully reviewed the record with regard to Wilson’s

multiple ineffective assistance and prosecutorial misconduct arguments on appeal

and now determine that Wilson has not made “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       As such, we see no basis for granting a COA in this case. Therefore, we

withdraw the prior grant of COA as improvidently granted. We VACATE this




                                             2
court’s grant of COA and DISMISS this appeal.



                                          ENTERED FOR THE COURT



                                          David M. Ebel
                                          Circuit Judge




                                      3